Filed 6/6/22 P. v. Tonies CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




THE PEOPLE,                                                                                   C094484

                   Plaintiff and Respondent,                                      (Super. Ct. No. 21F8138)

         v.

DANE LEE TONIES,

                   Defendant and Appellant.




         Defendant Dane Lee Tonies appeals from his conviction for child endangerment
(Pen. Code, § 273a, subd. (a); count III) and hit-and-run driving causing injury (Veh.
Code, § 20001, subd. (a); count IV).1 He contends the trial court prejudicially erred in
responding to two separate questions asked by the jury during deliberations. He also
claims the trial court violated his state and federal constitutional rights by imposing



1   Further undesignated statutory references are to the Penal Code.

                                                             1
various fines and fees not orally pronounced at sentencing; alternatively, he contends the
trial court violated his constitutional rights by imposing those fines and fees without
considering his ability to pay. We agree the sentencing minute order and abstract of
judgment improperly include fines and fees not imposed by the court at sentencing, and
therefore we will remand for a limited resentencing to allow the trial court to determine
whether to impose these fines and fees and, if so, their amounts. We otherwise affirm the
judgment.
                              FACTS AND PROCEEDINGS
       Factual Background
       The factual background of this case is not relevant to the issues on appeal; it
suffices to say that defendant took his then-girlfriend’s seven-year-old son for a ride in
his truck. The boy was seated in the front seat without a booster seat. Defendant
swerved and crashed into a guard rail, causing his truck to roll over. He then drove
through a field, and his truck became stuck on several large boulders about a quarter mile
from the site of the accident. He and the boy got out of the truck and started walking,
eventually receiving a ride home. Later, he reported the truck stolen and completed and
signed a stolen vehicle report.
       Verdict and Sentence
       Defendant entered a plea of no contest to filing a false report of a criminal offense,
a misdemeanor (§ 148.5, subd. (a); count V); providing false information to a peace
officer, a misdemeanor (Veh. Code, § 31; count VI); and driving with a license
suspended for a prior violation of driving under the influence, a misdemeanor (id.,
§ 14601.2, subd. (a); count VII). In a subsequent jury trial, the jury found defendant
guilty of child endangerment (Pen. Code, § 273a, subd. (a); count III) and hit-and-run
driving causing injury (Veh. Code, § 20001, subd. (a); count IV), but not guilty of driving
under the influence of an alcoholic beverage and causing bodily injury (id., § 23153,
subd. (a); count I) or driving while having 0.08 percent or more of alcohol in his blood

                                              2
and causing bodily injury (id., § 23153, subd. (b); count II). In bifurcated proceedings,
the trial court found true the allegation that defendant had been convicted of four prior
serious felonies. The court sentenced defendant to an aggregate term of nine years four
months in prison, plus a consecutive term of 360 days in county jail.
       Defendant filed a timely notice of appeal. Briefing was completed on February14,
2022, and the case was assigned to this panel on February 28, 2022. Defendant requested
argument and the case was heard on May 17, 2022.
                                      DISCUSSION
                                              I
                      Jury Question on Duty Element of Hit and Run
       Defendant contends the trial court prejudicially erred by incorrectly responding to
the jury’s mid-deliberation request for clarification on the duty element of hit and run, in
violation of his state and federal constitutional rights. He contends the court’s response
to the jury’s question “eviscerated” the requirement of jury unanimity on the duty
element. We conclude defendant has forfeited this claim and has failed to show
ineffective assistance of counsel.
       A. Procedural Background
       The trial court orally instructed the jury with CALCRIM No. 2140 (hit-and-run
driving), as follows: “The defendant is charged in Count IV with failing to perform a
legal duty following a vehicle accident that caused bodily injury to another person in
violation of Vehicle Code Section 20000(1)(a). To prove that the defendant is guilty of
this crime the People must prove that one, while driving the defendant was involved in a
vehicle accident. Two, the accident caused injury to someone else. Three, the d efendant
knew he had been involved in an accident that injured another person or knew from the
nature of the accident that it was probable that another person had been injured; and four,
the defendant willfully failed to perform one or more of the following duties (a) to
immediately stop at the scene of the accident, (b) to provide reasonable assistance to any

                                              3
injured person in the accident, (c) to give to any traffic or peace officer at the scene of the
accident all of the following information, the defendant’s name and current residence
address; the registration number of the vehicle he was driving; the name and current
residence address of the owner of the vehicle if the defendant is not the owner and the
name and current residence address of any occupants of the defendant’s vehicle who
were injured in the accident and (d), when requested to show his driver[’]s license if
available to any traffic or peace officer at the scene of the accident.”
       The instruction further provided: “You may not find the defendant guilty unless
you all agree that the People have proved the defendant failed to perform at least one of
the required duties. You must all agree on which duty the defendant failed to perform.”
(Italics added.)
       In closing, the prosecutor observed that “[t]he People only have to prove that the
defendant failed to do one of the listed duties,” and argued there was evidence that
defendant failed to perform three of the listed duties. Defendant argued the accident did
not result in an injury or, alternatively, he did not know the boy was injured, and
therefore he could not have failed to perform a legal duty.
       During deliberations, the jury sent the following written question: “Does the jury
have to agree on all 4 charges in count # IV. / Do we need all 4 circumstances to be
present in order for conviction on this particular charge (IV)[?]”
       Without consulting the parties, the trial court responded in writing: “In count 4,
item 4 (a) thru (d), the jury must agree defendant failed to perform at least one of the 4
duties.”
       The trial court subsequently assembled the parties, disclosed its earlier
correspondence, and proposed adding to its previous answer that “as to the elements
numbered One, Two, Three and Four the People must prove beyond a reasonable doubt
all four elements of the charged crime.” Defense counsel replied: “Perfect.”



                                               4
       Consistent with its proposal, the trial court’s amended response added a second
sentence to its initial response, which was set forth in full again on this second written
correspondence; thus, the court’s complete answer was as follows: “In count 4, item 4
(a) thru (d), the jury must agree defendant failed to perform at least one of the 4 duties[.]
[¶] However, as to the elements numbered 1, 2, 3, & 4, the People must prove beyond a
reasonable [doubt] all 4 elements of the charged crime.”
       B. Legal Background
       Section 1138 provides that if the jurors “desire to be informed on any point of law
arising in the case,” the trial court must provide “the information required.” (§ 1138.)
Section 1138 “imposes a ‘mandatory’ duty to clear up any instructional confusion
expressed by the jury.” (People v. Gonzalez (1990) 51 Cal.3d 1179, 1212, superseded by
statute on another ground as stated in In re Steele (2004) 32 Cal.4th 682, 691.) Although
section 1138 imposes “a primary duty to help the jury understand the legal principles it is
asked to apply,” “[t]his does not mean the court must always elaborate on the standard
instructions. Where the original instructions are themselves full and complete, the court
has discretion under section 1138 to determine what additional explanations are sufficient
to satisfy the jury’s request for information.” (People v. Beardslee (1991) 53 Cal.3d 68,
97; People v. Smithey (1999) 20 Cal.4th 936, 1009.) Where the court’s response to a jury
question is “clear and correct,” the court has properly exercised its discretion. (Smithey,
at p. 985.)
       “[A] reviewing court may not overturn an exercise of discretion simply because it
would have decided differently.” (People v. McGlothin (1998) 67 Cal.App.4th 468, 477.)
“A trial court will not be found to have abused its discretion unless it ‘exercised its
discretion in an arbitrary, capricious, or patently absurd manner that results in a manifest
miscarriage of justice.’ ” (People v. Roldan (2005) 35 Cal.4th 646, 688, overruled on
other grounds in People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)



                                              5
       C. Forfeiture and Ineffective Assistance of Counsel
       A defendant forfeits a challenge to a trial court’s response to a jury question by
failing to request a different response or by agreeing with the response proposed by the
court. (People v. Davis (2009) 46 Cal.4th 539, 616-617; People v. Rodrigues (1994)
8 Cal.4th 1060, 1193.)
       Defendant contends he did not forfeit his challenge because the trial court initially
responded to the jury’s question without conferring with the parties, thereby denying
counsel a meaningful opportunity to object and violating his right to due process. We
agree that the trial court provided an initial response to the jury’s question without
consulting with the parties, but the court subsequently assembled the parties and
proposed providing an amended response to the jury’s question that encompassed and
reiterated the original response. Defense counsel did not propose a different answer to
the jury’s question that could have clarified the ambiguity of which he now complains;
indeed, defense counsel characterized the court’s proposed response as “[p]erfect.”
Accordingly, defendant has forfeited his claim.
       Anticipating our conclusion, defendant contends that his counsel was
constitutionally ineffective. To prevail on his claim of ineffective assistance of counsel,
defendant must show (1) that his counsel’s representation was deficient, i.e., that it “fell
below an objective standard of reasonableness,” and (2) that prejudice resulted, i.e., that
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.” (Strickland v. Washington (1984) 466
U.S. 668, 687-688, 694.) “If the defendant makes an insufficient showing on either one
of these components, the ineffective assistance claim fails.” (People v. Holt (1997) 15
Cal.4th 619, 703.)
       As we will explain, we conclude defendant has failed to show that his attorney fell
below a reasonable attorney standard by failing to propose a different response to the
jury’s question than that proposed by the court.

                                              6
       D. Analysis
       Defendant contends the trial court’s response to the jury’s question for
clarification violated his constitutional rights by informing the jury that it must agree that
he failed to perform at least one of the duties enumerated by the instruction without
reiterating that the jury must agree on which duty he failed to perform. He contends the
trial court’s answer misled the jury into believing there was no requirement of unanimity
on the duty element.
       We disagree. Initially, defendant does not dispute that the trial court’s response to
the jury’s question was legally correct as far as it went. Instead, defendant contends that
the response misled the jury by not including an additional admonishment that the jury
must agree as to which duty defendant failed to perform. Defendant’s argument relies on
the premise that, because the jury initially expressed confusion about whether it needed to
find that defendant had failed to perform all four duties, it must also have been confused
about whether it must unanimously agree as to which duty defendant failed to perform.
However, the jury’s question does not demonstrate such confusion. Rather, as we have
discussed, the jury’s question only asked whether it must agree that defendant failed to
perform all four duties, or only one. The court’s response to the jury did not suggest that
it need not unanimously agree as to which duty defendant failed to perform, and there is
no reason to conclude that the jury was confused about the need for unanimity, on which
it had been previously instructed as we have set forth ante. Because the unanimity
requirement was fully and completely stated in the instruction given, and the jury did not
ask about that requirement or show any confusion as to the need for its application, the
court did not abuse its discretion by not reiterating that concept in its response to the jury.
Accordingly, defense counsel did not fall below an objectively reasonable standard by
failing to propose a different answer to the jury’s question. Defendant’s claim of
ineffective assistance of counsel fails.



                                               7
                                               II
                      Jury Question On Child Car Seat Requirements
       Defendant next contends the trial court prejudicially erred when it responded to
the jury’s mid-deliberation question on child car seat requirements, in relation to the child
endangerment count. We disagree.
       A. Procedural Background
       The trial court orally instructed the jury as to the elements of child endangerment
with CALCRIM No. 821 as follows: “The defendant is charged in Count III with the
crime of child abuse likely to produce great bodily harm or death in violation of Penal
Code Section 273(a) (a) [sic]. To prove that the defendant is guilty of this crime the
[P]eople must prove that one, the defendant while having the care and custody of a child
willfully caused or permitted the child to be placed in a situation where the child’s person
or health was in danger. [¶] Two, the defendant inflicted pain or suffering on the child or
caused or permitted the child to suffer[,] be injured[,] or be in danger under
circumstances or conditions likely to produce great bodily harm or death and three, the
defendant was criminally negligent when he caused or permitted the child to suffer[,] be
injured[,] or to be in danger.
       “Some one commits an act willfully when he or she does it willingly or on
purpose. The phrase likely to produce great bodily harm or death means the probably
[sic] of great bodily harm or death is high. Great bodily harm means significant or
substantial physical injury. It is an injury that is greater than minor or moderate harm. A
child is a person under the age of 18 years.
       “Criminal negligence involves more than . . . ordinary carelessness in attention to
mistake in judgment. [¶] A person acts must -- a person acts with criminal negligence
when one he or she acts in a reckless way that is a gross departure from the way an
ordinary careful person would act in the same situation; two, the person’s acts amount to
a disregard for human life or indifference to the consequence of his or her acts and three,

                                               8
a reasonable person would have known that acting in that way would naturally and
probably result in the harm to others.
       “A child does not need to actually suffer great bodily harm[.] [I]f the child does
suffer great bodily harm you may consider that fact along with all the other evidence in
deciding what [sic] the defendant committed the offense.”
       In closing argument, the prosecutor argued that defendant had committed child
endangerment likely to cause great bodily harm by putting the boy in the front seat of the
vehicle rather than in a car seat, speeding, drinking before driving, crashing the vehicle,
taking the boy away from the scene and telling him to avoid detection, and hiking across
a creek in the cold.
       During deliberations, the jury sent a question asking, “What is [sic] the height and
weight requirements for sitting on front seat without Booster[?]”
       After convening the parties, the trial court explained that Vehicle Code section
27360 requires a child under the age of eight years to be properly secured in the rear seat
in an appropriate child passenger restraint system. The court noted two relevant
exceptions provided by Vehicle Code section 27363: (1) a child who weighs more than
40 pounds may be transported in the rear seat while wearing a lap safety belt, where the
vehicle is not equipped with a combination lap and shoulder safety belt, and (2) a child
under the age of eight who is at least four feet nine inches tall may be properly restrained
with a safety belt rather than a child passenger restraint system.
       The trial court proposed instructing the jury on the law governing child restraints.
The prosecutor agreed with the court’s proposed instruction. Defense counsel objected to
the proposed instruction on the basis that there had been no evidence about the boy’s age
or height and argued it would be appropriate to respond that the jury could request
readback of testimony.




                                              9
       The trial court found no prejudice from an instruction explaining the child restraint
laws, and it responded to the jury’s question as follows: “A child under the age of 8
years shall be properly secured in the rear seat in an appropriate child passenger restraint
system[.]  [¶] Exceptions: [¶] A child weighing more than 40
pounds may be transported in the backseat while wearing only a lap safety belt when the
backseat is not equipped with a combination lap and shoulder safety belt; [¶] A child
under 8 [years old] who is 4 [feet] 9 [inches] in height or taller may be properly
restrained by a safety belt rather than a child passenger restraint system. [¶] A child
under age 8 must be secured in a car seat or booster seat. Children who are 8 years of age
or have reached 4 [feet] 9 [inches] may be secured by a booster but at a minimum must
be secured by a safety belt.”
       B. Analysis
       Defendant contends the trial court abused its discretion by responding to the jury’s
question without also explicitly telling the jury that failing to seat a child as required by
the Vehicle Code is not child endangerment as a matter of law. He claims the court’s
response to the jury’s question could have led the jury to find defendant guilty of child
endangerment merely by finding that he violated the Vehicle Code provisions concerning
child car seating.
       The trial court did not abuse its discretion. First, the court provided the jury with a
legally correct answer to the question asked; defendant does not contend otherwise.
Second, while defendant contends the court’s answer lacked the additional information
that failure to comply with the child car seating requirements does not by itself constitute
child endangerment, the jury did not request that information and had already been
properly instructed on the elements of child endangerment. Nor did the court’s response
to the jury’s question indicate or suggest in any way that conduct violating the Vehicle
Code necessarily constituted child endangerment. Indeed, as we have set forth ante, the
court properly instructed the jury with CALCRIM No. 821 on the elements of child

                                              10
endangerment, including a definition of criminal negligence, which did not suggest that
mere violation of the Vehicle Code could satisfy the elements of the charged offense.
       The information provided by the trial court to the jury in direct response to the
jury’s question did not contradict or cast doubt on the instructions the jury had previously
been given or suggest to the jury that a finding that defendant violated the provisions of
the Vehicle Code alone was sufficient to find him guilty of child endangerment.
Accordingly, defendant’s claim lacks merit.2
                                              III
                                       Fines and Fees
       Defendant contends the minute order and abstract of judgment should be corrected
to strike the $5,400 restitution fine (§ 1202.4, subd. (b)), $5,400 suspended parole
revocation fine (§ 12022.45), $80 court operations assessment (§ 1465.8, subd. (a)(1)),
and the $60 criminal conviction assessment (Gov. Code, § 70373) because the trial court
did not orally impose them at sentencing. In the alternative, defendant contends we
should strike these amounts because the trial court violated his right to due process by
imposing those fines and fees without a determination of his ability to pay.
       The Attorney General agrees that we should strike the fines and fees not orally
imposed at sentencing but argues that the matter should be remanded to the trial court so
it can properly impose any required fines and fees. We agree that remand for a limited
resentencing is required, as we next explain.




2 Defendant contends the cumulative error of the trial court’s responses to the jury’s
requests for clarification violated his federal and state constitutional rights to due process
and a fair trial. “A predicate to a claim of cumulative error is a finding of error. There
can be no cumulative error if the challenged rulings were not erroneous.” (People v.
Sedillo (2015) 235 Cal.App.4th 1037, 1068.)

                                              11
       The oral imposition of sentence constitutes the judgment in an action, and the
minutes cannot add anything substantive to the oral pronouncement. (People v. Mitchell
(2001) 26 Cal.4th 181, 185.) “Where there is a discrepancy between the oral
pronouncement of judgment and the minute order or the abstract of judgment, the oral
pronouncement controls.” (People v. Zackery (2007) 147 Cal.App.4th 380, 385.) Thus,
the trial court clerk lacks authority to add fines and fees to a sentencing minute order or
an abstract of judgment where the fines and fees were not orally pronounced by the
sentencing court. (Id. at pp. 387-388.) Fines and fees included on the abstract or minute
order that were not orally pronounced must be stricken. (Id. at p. 388.) Accordingly, we
agree with the parties that the restitution fines, criminal conviction assessment, and court
operations assessments should not appear on the current versions of the minute order and
abstract of judgment.
       We agree with the Attorney General, however, that the case must be remanded to
the trial court to allow the court to determine whether to impose the disputed fines and
fees. Defendant contends that the Attorney General forfeited his argument that remand is
required by failing to object at trial. Recognizing that ordinary rules of forfeiture do not
apply where the judgment is unauthorized (People v. Anderson (2020) 9 Cal.5th 946,
961-962), defendant contends the trial court’s implicit decision not to impose fines and
fees does not render the judgment unauthorized because the trial court was authorized to
elect not to impose the fines and fees pursuant to People v. Dueñas (2019) 30
Cal.App.5th 1157, 1172.
       We disagree with defendant’s forfeiture argument. The assessments at issue
remain statutorily mandated, and the trial court’s failure to impose them without making
an explicit finding that potentially excuses their imposition resulted in an unauthorized
sentence. (See People v. Woods (2010) 191 Cal.App.4th 269, 271-272 [addressing the
criminal conviction and court operations assessments].) Similarly, the court may decline
to impose a restitution fine only if it “finds compelling and extraordinary reasons for not

                                             12
doing so and states those reasons on the record” (§ 1202.4, subd. (b); see also § 1202.45
[in every case in which the court imposes a restitution fine, imposition of a parole
revocation fine is also mandatory]); the court made no such findings here.
       Remand for a limited resentencing is required to allow the trial court to fully
address the restitution and parole revocation fines, the court operations assessment, and
the criminal conviction assessment, and to ensure the new abstract of judgment and the
court’s internal records are consistent with the court’s oral pronouncement of those fines
and assessments. (People v. Zackery, supra, 147 Cal.App.4th at p. 389 [striking fines and
fees not orally imposed and remanding the case to the trial court to determine whether to
impose restitution fines].)
       Because we are remanding for resentencing as to monetary obligations, we decline
to reach defendant’s claim that the trial court violated his constitutional rights by
imposing the fines and fees without considering his ability to pay. Defendant may raise
any arguments regarding his inability to pay on remand, should he choose to do so.




                                              13
                                      DISPOSITION
        The case is remanded for a limited resentencing, with directions to the trial court
to fully address the restitution and parole revocation fines, the court operations
assessment, and the criminal conviction assessment, and to ensure the resulting minute
order and abstract of judgment are consistent with the trial court’s oral pronouncement of
those fines and assessments. The judgment is otherwise affirmed.




                                                        /s/
                                                  Duarte, J.



We concur:




     /s/
Mauro, Acting P. J.




       /s/
Earl, J.




                                             14